Citation Nr: 0300765	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-14 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
back disorder.  

(The issues of entitlement to service connection for a 
back disorder will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1978 to November 
1981, and from June 1992 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by 
the San Antonio, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a back disorder secondary to a February 16, 
1979 hit and run accident.  

In September 2000 the veteran and his wife provided oral 
testimony before a hearing officer at the RO, a transcript 
of which has been associated with the claims file.

In September 2002 the veteran provided oral testimony 
before the undersigned Member of the Board via a video 
conference with the RO, a transcript of which has been 
associated with the claims file.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).



The Board has duly considered the provisions of the VCAA 
and is now undertaking additional development on the issue 
of entitlement to service connection for a back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002); 38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this 
issue.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disorder when it issued an unappealed rating decision 
in January 1984.

2.  Evidence submitted since the January 1984 rating 
decision bears directly and substantially upon the issue 
at hand, is not essentially duplicative or cumulative, and 
it is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the January 1984 rating decision 
wherein the RO denied entitlement to service connection 
for a back disorder is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991 & Supp. 2002);  38 C.F.R. §§  3.104, 
3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the January 1984 
rating decision wherein the RO denied entitlement to 
service connection for a back disorder is reported in 
pertinent part below.

Service medical records showed that the veteran was 
hospitalized from February 1979 to March 1979, after 
having been struck by a vehicle.  He did not remember 
details of the event.  In October 1981, he was treated for 
low back strain, and reported a history of back pain 
before service entrance.  He indicated that he had injured 
the spine during a high dive prior to service.  A 
corresponding x-ray of the lumbosacral spine was negative.  

At VA examination in September 1982 the veteran reported 
having be struck by an automobile in service, and that he 
sustained a head injury which caused him to lose 
consciousness for three days duration.  In addition to 
other complaints, he reported that he had a low back 
injury and difficulty walking for while.  He stated that 
it had resolved with some recurrent but nonradiating low 
back pain.  Included in the examination impression was 
that the veteran had a low back injury by history, 
intermittently symptomatic, mild.  

A September 1983 private medical record from the veteran's 
chiropractor, revealed that he had treated him in 1979 for 
injuries sustained in a pedestrian car accident in which 
he was thrown approximately 50 feet.  He was treated from 
February 27, 1979 until March 7, 1979 when he returned to 
his army unit.  The diagnosis at the time was acute 
cervical sprain from a hyper extension to an acute 
acceleration injury with evidence of cerebral concussion, 
acute traumatic spasmodic lumbar torticollis with possible 
nerve root compression at the L-4, L-5 lumbar vertebra 
levels with radiculitis to the right leg.  They also 
treated him for a fractured left clavicle.  He was 
currently being treated for pain in the mid thoracic 
region and was again experiencing pain down the right leg.  

At VA examination in November 1983 the veteran reported 
having more frequent, nonradiating, low back pain.  It was 
noted that he was claiming residual back problems as 
secondary t his initial injury.  The impression was old 
back injury by history, with intermittent neck, and low 
back pain suspected recurrent myalgia, mild.  X-rays of 
the lumbosacral spine showed a normal appearing 
lumbosacral spine.  

Evidence associated with the claims file since the January 
1984 rating decision wherein the RO denied entitlement to 
service connection for a back disorder is reported in 
pertinent part below.

In February 1999, the veteran indicated that he wanted to 
reopen his claim of entitlement to service connection for 
a back disorder.  

In a letter dated in April 1999, the RO informed the 
veteran that new and material evidence was necessary to 
reopen his prior finally denied claim of entitlement to 
service connection for a back disorder.  

Not of record before, and submitted was an Auto Accident 
Case Form, dated in February 1979, showing that the 
veteran was treated then for low back soreness and pain 
down to the right ankle.  This appears to be the 
examination report which corresponds to his chiropractor's 
September 1983 letter.  The veteran submitted a duplicate 
private medical record of the one dated in September 1983 
along with the Auto Accident Case Form.

The veteran also submitted duplicate copies of his service 
medical records from his first period of service.  He 
submitted copies of his service medical records from his 
second period of service.

An April 1999 VA treatment record revealed that the 
veteran was seen for follow-up purposes for chronic back 
pain due to an automobile accident.  The assessment 
included chronic back pain.  

September 2000 VA treatment records show that the veteran 
was treated for complaints of low back pain.  

At a personal hearing before the RO in September 2000, the 
veteran testified that he was the victim of a hit and run 
accident in service in 1979.  He received many injuries 
from the accident.  He also had had back pain and problems 
since the accident.  He indicated that there was no police 
report of his inservice accident.  He said that he was 
told by others that a truck hit him from behind at 55 or 
60 miles per hour.  He awoke in the hospital with amnesia 
about the incident.  He questioned how he could be hit by 
a vehicle at that speed, get thrown, and survive and not 
have a back injury.  He said to do so would be amazing.  
He indicated that he would be starting physical therapy at 
VA for his back problems at the end of the month.

In essence the veteran's wife testified and confirmed his 
statements.  She stated that orthopedic doctors had told 
him that the problems with his back dated back at least 20 
years.  

In October 2000, the veteran's service comrade, AT, stated 
that while stationed in Germany, as a miliary policeman 
between the years of 1979 through 1981, he became friends 
during their tour of duty.  AT said that the veteran had 
many medical problems over that period of time, including 
back problems, for which he made several trips to 
Zweibrucken air base (for treatment).  

December 2000 VA treatment records show that the veteran 
was treated for complaints of low back pain.  The 
assessment was chronic low back pain.  

In January 2001 the veteran underwent examination for VA 
compensation purposes for his claimed back condition.  He 
reported pain, weakness, lack of endurance and stiffness 
in the back, and that the symptoms were constant and 
distressing when they flared-up.  Radiologic studies of 
the lumbar spine, revealed very mild spondylosis 
throughout the lumbar spine and other areas, with no loss 
of disc space.  The diagnosis was mild cervical, thoracic 
and lumbar spondylosis.  


In the discussion section, it was noted that the veteran 
had mild spondylosis, including the lumbar spine, 
consistent with his age.  The examiner said that he did 
not feel that the degenerative condition was related to 
the veteran's inservice injury in 1979.  The examiner 
said, "I have only subjective complaints and they appeared 
to be quite mild."  

In April 2001 the veteran's mother submitted a lay 
statement to the effect that he had been in a hit and run 
car accident in March 1979.  At that time, she was called 
by a comrade and told that her son had been involved in an 
accident.  When she and her husband arrived in El Paso, 
Texas, the next day, he was in a semi comatose state, and 
he had a head injury with bleeding from the ear.  In 
addition to other ailments and complaints, she said that 
he had continuously complained of back pain.  

In an undated record, the RO asked the examiner who 
examined the veteran in January 2001, to review additional 
medical records provided, including his own opinion in 
January 2001.  The examiner did so and stated that the 
additional medical records documented the injury, but that 
based upon his physical examination of the veteran which 
demonstrated full range of motion, pain that did not 
restrict range of motion, the lack of radiculopathy or 
neurologic findings, and the relatively benign appearing 
radiographs, he did not change his opinion already 
indicated in January 2001.  

The veteran and his wife testified at a video conference 
before the undersigned in September 2002.  The veteran 
reiterated that he was hit by a truck in service in 
1979 and was thrown 50 to 60 yards; and that he was in a 
semicoma immediately thereafter.  The veteran testified 
that the Army had not fully documented the accident, and 
that was the reason he submitted the private medical 
record showing that he was examined by his private 
chiropractor in for these injuries in 1979.  

The veteran submitted a medical release of records form 
allowing VA to get medical records from BP, who was his 
family physician.  The veteran was currently being treated 
by her.  The veteran's wife testified that the veteran had 
recently seen a neurologist at VA and that an MRI or CT 
scan was performed.  

Criteria

When a claim to reopen is presented under section 5108, 
the Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

In Hodge, the U.S. Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 
Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

Pursuant to 38 C.F.R. § 3.156(a), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
Anglin v. West, 203 F. 3d 1343, 13455-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 
9 Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) held 
that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45, 620, 45, 630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this change in the law is 
not applicable in this case because the appellant's claim 
was not filed on or after August 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45, 620, 45, 629 
(August 29, 2001).


Analysis

The Board has reviewed the evidence of record in its 
entirety and determines that new and material evidence has 
been presented to reopen the claim of entitlement to 
service connection for a back disorder.  

In this case, the evidence added to the claims folder 
since the last final rating decision in January 1984 
includes clinical records noting that the veteran 
currently has back problems manifested by chronic low back 
pain.  Also of record are statements from the veteran and 
his family corroborating his history and noting that he 
had back problems after his accident in service in 1979.  
The record shows that the veteran was treated privately in 
February 1979, by his chiropractor, and that he was noted 
to have low back soreness and pain at that examination.  
While the chiropractor's letter from September 1983 is 
duplicative, the corresponding examination report from 
February 1979 is not duplicative. 

The RO in January 1984 denied the veteran's claim based on 
no showing of current disability at the most recent 
examination.  Evidence showing that the veteran currently 
has a back disorder, and that the had manifested back 
symptoms in September 1979, is highly probative, even if 
the VA physician in January 2001 opined that he did not 
think the veteran had a current back disorder of service 
origin.  The fact that it has been documented that he has 
a current disorder, and that the disorder was manifest in 
1979 is sufficient to reopen the claim.  

That is, this evidence, taken together with the veteran's 
testimony, is new as it was not previously of record.  
Moreover, it is material as it contributes to a more 
complete picture of the circumstances surrounding the 
origin of the veteran's disability, and that he has a 
current back disorder.  Thus, the reopening requirements 
of 38 U.S.C.A. § 5108 have been met, and the claim must be 
reopened and considered on the merits.  As the Board noted 
earlier, it is undertaking development of the claim of 
entitlement to service connection for a back disorder.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder, the appeal is granted to this extent only.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

